Citation Nr: 0716067	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by dizziness.  

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling.  

3.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty March 27, 1990, to March 
26, 1994.  He had 1 year, 10 months, and 14 days of active 
service prior to March 27, 1990.  He also served in the Army 
National Guard, which amounted to 8 years, 8 months, and 
23 days of inactive service prior to March 27, 1990; he has 
had service in a reserve component since 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, dated in February 2004, August 2004, and August 
2005.  The veteran also appealed an April 2003 decision by 
the Indianapolis RO.  

Prior to certification to the Board, the veteran also 
appealed the issue of entitlement to service connection for 
fibromyalgia and irritable bowel syndrome.  In an August 2006 
statement, the veteran withdrew the appeal as to those 
issues.  As such, the Board will not address the issue of 
entitlement to service connection for fibromyalgia or 
irritable bowel syndrome.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in March 2007.  When 
the veteran appeared for the hearing, he was accompanied by 
Ms. Georgianne F. Bolinger, who indicated that she was the 
veteran's new representative.  Ms. Bolinger indicated to the 
undersigned that, while a power of attorney showing her as 
the representative had not been made a part of the record, 
such a document showing her appointment would be executed by 
the veteran immediately after the hearing.  This Board member 
trusts that it was.  If such a document was left with the RO 
on the day of the hearing, the RO should now associate it 
with the claims file.  

Consideration of the veteran's underlying claim of service 
connection for disability manifested by dizziness and of the 
claims for a higher rating for headaches and entitlement to 
TDIU is deferred pending completion of the development sought 
in the remand that follows the decision below.  


FINDINGS OF FACT

1.  Service connection for disability manifested by dizziness 
was denied in a March 2000 rating decision.  The veteran did 
not appeal.  

2.  The evidence received since the March 2000 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran's PTSD is manifested by no more than mild 
occupational and social impairment 


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for disability 
manifested by dizziness has been received.  38 U.S.C.A. §§ 
1131, 5108, 7105 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 3.304, 20.302, 20.1103 (2006).

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran originally filed a claim of entitlement to 
service connection for disability manifested by dizziness in 
November 1998.  The claim was denied by way of a March 2000 
rating decision.  Notice of the denial and appellate rights 
were provided at that time.  The appellant failed to initiate 
an appeal.  The denial consequently became final.  See 
38 C.F.R. § 20.1103 (2006).  As a result, a claim of service 
connection for disability manifested by dizziness may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication, in this case, March 2000.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2006); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2000 rating 
decision consisted of the veteran's service medical records 
(SMRs), service personnel records, a statement from the 
veteran, and several VA examination reports.  

The veteran contended that he got dizzy spells due to a car 
accident which occurred during a period of active duty for 
training in June 1998.  Neither the veteran's service 
personnel records nor the service medical records revealed 
that the veteran was serving on active duty for training when 
the car accident occurred.  The RO denied the claim in March 
2000 because the evidence did not show the veteran's duty 
status in 1998 at the time of the car accident, the evidence 
did not show that the veteran had a car accident while on 
active duty for training in 1998, and the evidence did not 
show that the veteran was disabled from injury while on duty.  

The veteran submitted an application to reopen his claim of 
entitlement to service connection for disability manifested 
by dizziness in April 2003.  The new evidence received 
consisted of additional service records, VA outpatient 
treatment reports dated from May 2003 to August 2006, a June 
1998 Indiana Officer's Standard Crash Report, several 
additional VA examination reports, and the veteran's 
testimony from a March 2007 video conference hearing.  

Because the evidence received since the 2000 decision was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  The veteran's 
claim was previously denied because the evidence did not show 
the veteran's duty status in 1998 at the time of the car 
accident, the evidence did not show that the veteran had a 
car accident while on active duty for training in 1998, and 
the evidence did not show that the veteran was disabled from 
injury while on duty.  Since the prior denial, the veteran 
has submitted a copy of his orders for annual training for 
the period from June 13, 1998, to June 27, 1998.  The veteran 
also submitted a copy of an accident report dated June 19, 
1998, which indicates that the veteran was involved in a 
motor vehicle accident involving three vehicles.  Finally, a 
January 2004 VA examination report indicates that the veteran 
was diagnosed with what appeared to be presyncopal attacks or 
neurocardiogenic presyncope with possible orthostatic 
hypotension contributing to his disability.  Consequently, 
the Board concludes that this new information is such that it 
is new and material.  This claim is reopened.  

Increased Rating-PTSD

The veteran was afforded a VA psychological examination in 
January 2004.  The veteran reported that he witnessed people 
dying and that he saw dead people while serving in Kuwait.  
The veteran reported nightmares at least every other night.  
He said he only slept for three hours per night.  He reported 
flashbacks and intrusive thoughts regarding his time of duty.  
He reported hyperstartle and hypervigilance triggered by 
certain sounds and smells.  He reported that his symptoms 
caused functional impairment and marital and work problems.  
He also reported depression, poor energy and concentration, 
and guilt but he denied suicidal ideation.  Mental status 
examination revealed that the veteran was calm, pleasant, and 
cooperative.  His speech was of normal rate and tone.  His 
affect was pleasant.  His thought process was logical and 
sequential.  His thought content was without auditory 
hallucinations, visual hallucinations, homicidal ideation, 
and suicidal ideation.  He was oriented to person, place, and 
time.  His memory and concentration were intact and his 
insight and judgment were good.  The examiner diagnosed the 
veteran with PTSD and depression and assigned a global 
assessment of functioning (GAF) score of 50.  The examiner 
noted that the veteran was mildly impaired functionally in 
that the veteran had difficulty in relating well to others in 
a social setting.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2003 to August 2006.  The veteran was 
seen for psychotherapy during the time period referenced.  In 
May 2003 a psychiatry treatment plan was promulgated.  The 
veteran was noted to have PTSD and depressive disorder and he 
was assigned a GAF score of 65.  The veteran was assigned a 
GAF score of 55 in May 2005.  He reported that he slept two 
to three hours per night.  In June 2005 the veteran was noted 
to be cleanly groomed and cooperative.  He had normal 
psychomotor activity, his mood was depressed, and his affect 
was restricted but congruent with content.  In July 2005 the 
veteran was noted to be clean shaven and casually dressed.  
He was cooperative with a dysthymic mood and mobile affect 
congruent with content.  He was spontaneous with coherent 
stream of thought and speech.  He said he does not like 
crowds and has poor short-term memory.   

The veteran was last afforded a VA psychological examination 
in April 2005.  The veteran reported that he stays home most 
of the time and does not socialize with other people.  He 
said he had not worked since 1998 and because of PTSD 
symptoms he was missing a lot of work when he was working.  
The veteran was noted to be dressed casually and he was clean 
shaven.  He refused to take off his sunglasses because he 
said bright light bothers him.  The examiner said the veteran 
was a bit irritable.  His mood and affect were constricted.  
His speech was of normal rate and volume with 
circumstantiality and loosening of association with time.  
Thought content was without delusions, hallucinations, and no 
suicidal or homicidal ideations were reported.  He was alert 
and oriented to person, place, and time.  He had good 
concentration and attention.  His judgment and insight were 
noted to be fair.  The examiner diagnosed the veteran with 
PTSD and depression and somatization disorder by history.  He 
was assigned a GAF score of 55.  The examiner noted that the 
veteran met the criteria for PTSD but the examiner noted that 
the veteran said his symptoms had not worsened.  The examiner 
opined that the veteran was mildly impaired by his symptoms.  

Testimony provided by the veteran at the March 2007 video 
conference hearing was unrelated to his claim for an 
increased rating for PTSD. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2006).  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61-70 
is defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well."  
Ibid.  A GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Ibid.  A GAF score of 
41 - 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Ibid.

The Board finds that, in light of the medical evidence of 
record, as discussed above, an award higher than the 30 
percent evaluation already awarded is not warranted.  

Regarding the application of the pertinent criteria, there is 
evidence of some occupational and social impairment.  The 
January 2004 VA examiner noted that the veteran was mildly 
impaired functionally in that the veteran had difficulty in 
relating well to others in a social setting.  The veteran 
endorsed depression at that time.  His thought process was 
logical and sequential.  His thought content was without 
auditory hallucinations, visual hallucinations, homicidal 
ideation, and suicidal ideation.  He was oriented to person, 
place, and time.  His memory and concentration were intact 
and his insight and judgment were good.  At the time of the 
last VA examination in April 2005 the veteran reported being 
unemployed since 1998.  The examiner said the veteran was 
mildly impaired by his PTSD symptoms.  The examiner said the 
veteran was a bit irritable.  The veteran's thought content 
was without delusions or hallucinations, and no suicidal or 
homicidal ideations were reported.  The veteran has good 
concentration and attention and his judgment and insight were 
noted to be fair.  The examiner noted that the veteran met 
the criteria for PTSD but the examiner noted that the veteran 
said his symptoms had not worsened.  

Regarding application of the 50 percent criteria, while the 
veteran exhibited some social and occupational impairment, 
there is no evidence that the veteran had stereotyped speech 
or difficulty in understanding complex commands.  The veteran 
reported that he had some impairment of short-term memory but 
the evidence does not indicate that he had impaired judgment 
or impaired abstract thinking.  At VA examinations the 
veteran's insight and judgment were noted to be fair or good.  
The veteran's symptomatology was described as mild functional 
impairment by both VA examiners.  

The Board notes that the veteran's GAF score ranged from 50 
to 65 based on the evidence of record.  The Board notes that 
a GAF score of 65 was assigned when a psychiatric treatment 
plan was promulgated by VA in May 2003.  A GAF score of 50 
was assigned at the time of the January 2004 VA examination.  
Nevertheless, the examiner noted that the veteran was only 
mildly impaired functionally in that the veteran had 
difficulty in relating well to others in a social setting.  
At all other times the score was 55, indicative of moderate 
symptoms.  While GAF scores are not, in and of themselves, 
the dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations.  In this case the 30 percent rating contemplates 
GAF scores between 50 and 65 and a moderate level of PTSD.  
Additionally, both VA examiners described the veteran's PTSD 
symptoms as mild.  Because, as noted, the evidence did not 
warrant greater than the 30 percent disability awarded, a 
higher evaluation is not warranted.  

A 50 percent award is not warranted because there is no 
evidence that there was functional and social impairment with 
reduced reliability.  There is no evidence of flattened 
affect, circumlocutory speech, or panic attacks more than 
once per week.  The veteran was noted to be irritable at the 
time of the last VA examination.  It bears repeating that the 
criteria for the award of a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  In sum, the Board finds that the 
criteria for a rating higher than the assigned 30 percent 
disability rating is not warranted.  His symptoms are more 
akin to those criteria, not to the criteria for the 50 
percent rating.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of entitlement to service connection for disability 
manifested by dizziness and entitlement to a higher rating 
for PTSD.  

The RO wrote to the veteran in April 2003 and informed him 
that new and material evidence was required to reopen a 
previously denied claim of entitlement to service connection 
for disability manifested by dizziness.  The RO also wrote to 
the veteran in April 2004 and informed him of the 
evidence/information needed to substantiate a claim for 
service connection for dizziness and entitlement to an 
increased rating for PTSD.  In letters dated in March 2005 
and April 2006 the veteran was again advised to submit 
evidence that his PTSD had worsened in order to establish an 
increased rating.  Finally, in a November 2006 letter the 
veteran was informed of the evidence/information needed to 
substantiate a claim for service connection for dizziness and 
entitlement to an increased rating for PTSD.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in letters dated in March 2006 and November 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's SMRs and VA treatment records in 
developing the veteran's claims.  The veteran was afforded 
several VA examinations.  The veteran has not identified any 
outstanding evidence that could be obtained in the 
development of his claims.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

The claim of entitlement to service connection for disability 
manifested by dizziness is reopened; to this extent, the 
appeal is granted.

Entitlement to a higher initial rating for PTSD is denied.


REMAND

In view of the determination that the veteran's claim of 
service connection for disability manifested by dizziness is 
reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  Additionally, further evidentiary development is 
necessary before a decision on the merits of the veteran's 
claim for an increased rating for headaches can be reached.

The veteran submitted a June 1998 accident report indicating 
that he was involved in a three-car motor vehicle accident.  
The veteran has averred that he has a disability manifested 
by dizziness related to that car accident.  In order to 
properly evaluate the veteran's claim, all treatment reports 
related to that accident should be obtained.  

The veteran was afforded a VA examination to assess his 
claimed disability manifested by dizziness in January 2004.  
At that time the examiner diagnosed the veteran with 
presyncopal attacks or neurocardiogenic presyncope with 
possible orthostatic hypotension contributing.  The examiner 
said it was theoretically possible that secondary to the 
motor vehicle accident the veteran may have damaged some 
receptors in his carotid arteries controlling some of his 
autonomic nervous system in his spinal cord and 
intermediolateral cell column.  In order to properly assess 
the veteran's claim, a new medical examination with a medical 
nexus opinion is necessary.  

The veteran was last afforded at VA examination to assess his 
headaches in April 2005.  He reported that his headaches had 
increased in frequency and severity.  The examiner reported 
that magnetic resonance imaging (MRI) was ordered.  The 
results of the MRI were not associated with the claims file 
but were included in VA treatment reports of record.  The MRI 
revealed minimal brain volume loss for someone the veteran's 
age (44 years old) but was otherwise unremarkable.  

At the time of the March 2007 video conference hearing the 
veteran testified that his headaches were more intense and 
more frequent than in April 2005.  He said that he gets 
headaches every other day, which can last up to a day and a 
half.  He said he has blacked out the windows and door in his 
house so that no light comes in his house because he is 
sensitive to light.  He said he gets nausea and occasional 
vomiting with his headaches.  He testified that he did not 
seek treatment at VA or at a private hospital when he has 
headaches because his condition is such that he must rest 
when the headaches occur.  He said he was having trouble 
getting an appointment at VA.  He said he lies down in a dark 
room when he gets his headaches.  In light of the veteran's 
testimony that his headaches have worsened since the time of 
his last VA examination another examination is necessary.  

(Because the TDIU claim may turn on whether the claim for 
disability manifested by dizziness is service connected or 
the claim for an increased rating for headaches is granted, 
consideration of this issue is deferred pending completion of 
the development sought herein.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for 
his dizziness and his headaches.  
After securing the necessary 
releases, attempt to obtain copies 
of pertinent laboratory studies and 
treatment records.  Any treatment 
records pertaining to the June 1998 
motor vehicle accident should be 
obtained and all pertinent VA 
records prepared after August 2006 
should be associated with the claims 
file.  

2.  Upon completion of the above, 
arrange for the veteran to undergo a 
VA neurological examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of the veteran's disability 
manifested by dizziness and the 
severity of the veteran's headaches.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  

The examiner should provide 
diagnosis(es), if possible, 
regarding the veteran's disability 
manifested by dizziness.  The 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any current 
disability manifested by dizziness 
is related to the June 1998 car 
accident.  The examiner should also 
provide an opinion concerning the 
impact of the veteran's disability 
manifested by dizziness on the 
veteran's ability to work.  In so 
doing, the examiner should address 
all of the evidence of record, to 
include all VA treatment records and 
other records that may be obtained.  
A complete rationale for all 
opinions expressed should be 
provided.  

The examiner should also provide an 
opinion as to whether any of the 
headaches the veteran experiences 
are prostrating in nature, and, if 
so, the examiner should describe the 
frequency with which the veteran 
experiences such headaches in terms 
of the average number of prostrating 
headaches experienced each month.  
The average length of a prostrating 
headache should also be identified.  
The examiner should also provide an 
opinion concerning the impact of the 
veteran's headaches on the veteran's 
ability to work.  In so doing, the 
examiner should address all of the 
evidence of record, to include all 
VA treatment records and other 
records that may be obtained.  A 
complete rationale for all opinions 
expressed should be provided.  

The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  

3.  Thereafter, review the claims 
file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, 
review the VA medical examination 
reports to ensure that they are 
responsive to and in compliance with 
the directives of this remand; if 
not, implement corrective 
procedures.

4.  After undertaking any other 
development deemed appropriate, 
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VA.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


